ORDER

PER CURIAM.
In this bench tried case, Carol and Carlyn Johnson were each found guilty of violating two St. Louis County municipal ordinances. Each was found guilty of violating St. Louis County, Mo., Code § 1003.165.4(1) (1974), for knowingly and illegally parking motor vehicles on unpaved portions of real property and St. Louis County, Mo., Code § 1003.167.15(2)(a) and (b) (1974), for knowingly failing to maintain their premises free of trash and litter. The court sentenced both Carol Johnson and Carlyn Johnson to each pay a fine of $35.00 for the parking violation and $500.00 for the litter violation, plus court costs. The court thereafter suspended execution of the $500.00 fine imposed for the litter violation, and placed the Johnsons on probation for a period of twenty-four (24) months. The Johnsons appeal the judgments entered on the litter violations.
The judgments are supported by substantial evidence and are not against the weight of the evidence. No error of law appears. An extended opinion would have no prece-dential or jurisprudential value.
Judgments affirmed in accordance with Rule 84.16(b).